       Case 1:20-cv-00773-NONE-JDP Document 9 Filed 08/24/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                  EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
 9

10
     BRANDON MARTINEZ, individual and on                  Case No. 1:20-CV-00773-NONE-JDP
11   behalf of all others similarly situated;
                                           ORDER GRANTING STIPULATED
12
                      Plaintiff,           APPLICATION TO EXTEND TIME FOR
13                                         DEFENDANT NATIONAL CREDIT
     vs.
                                           ADJUSTERS, L.L.C. TO RESPOND TO
14
     NATIONAL CREDIT ADJUSTERS, L.L.C. and INITIAL COMPLAINT
15   JOHN DOES 1-25,                       ECF No. 7

16                  Defendants.

17

18            For good cause shown, it is hereby ordered that the parties’ stipulated extension of

19 time for defendant to respond to the complaint is granted. ECF No. 7. Defendant shall have up
20 to and including September 10, 2020 to respond to plaintiff’s complaint.

21

22 IT IS SO ORDERED.

23

24 Dated:     August 21, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27 No. 204.

28


                                                    1
